Case 6:19-cv-01711-WWB-EJK Document 103 Filed 09/24/20 Page 1 of 5 PageID 1893




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    OVIEDO MEDICAL CENTER, LLC                )
                                              )
           PLAINTIFF,                         )
                                              )
    v.                                        )
                                              ) Case No.: 6:19-cv-01711-WWB-EJK
    ADVENTIST HEALTH SYSTEM/SUNBELT,          )
    INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                              )
           DEFENDANT.                         )
    __________________________________________)

           PLAINTIFF’S EXPEDITED SHORT-FORM MOTION TO COMPEL
                                DEPOSITION

           Pursuant to this Court’s September 11 Order and Rule 30(b)(6), Plaintiff served a

    notice to depose Defendant’s representative on September 22. (Exhs. A & B) 1 Defendant’s

    designee, however, was unprepared to testify regarding many of the topics. He conceded

    his preparation was limited to one two-hour meeting with counsel and he did not speak

    with other knowledgeable individuals. (Tr. 6:10-8:22) 2

           Revenue and Expenses to Defendant from Patients Treated at ER – Defendant

    produced a proforma, specifically referenced in the notice (AHS-OVIEDO_ER_000012-

    AHS-OVIEDO_ER_000014, Topic 41), 3 including projections for “incremental” and



    1
     Plaintiff served its notice on September 11 and amended on September 17 to include
    documents Defendant produced on September 17.
    2
     Defendant designated the transcript “Highly Confidential.” Plaintiff intends to separately
    move to file it under seal.
    3
       Defendant produced AHS-OVIEDO_ER_000010-AHS-OVIEDO_ER_000015 as a
    single document, but clarified it is three separate documents.
Case 6:19-cv-01711-WWB-EJK Document 103 Filed 09/24/20 Page 2 of 5 PageID 1894

                                                         Case No.: 6:19-cv-01711-WWB-EJK



    “cannibalized” patients who would be treated at Defendant’s other campuses after being

    initially treated at the new ER. Plaintiff’s damages are not limited to services within the

    four walls of the ER. Revenues (and expenses) to Defendant for patients treated in the ER

    and then transferred to Defendant’s other campuses are reasonably related to Defendant’s

    infringement and certainly within the scope of discovery. (Topics 32, 33-35, 37)

    Defendant’s designee could not answer questions regarding the source, calculation or

    meaning of the figures in the proforma or how actual figures could be determined. (25:6-

    26:10, 27:8-19, 30:1-22, 31:14-36:25, 95:22-96:8) Incredibly, he made no inquiry into

    these topics. (Id.)

            Considering Defendant had sufficient information to prepare a proforma on which

    it based its decision to build the ER (96:15-97:5), it is implausible that Defendant could

    not track such revenues. Defendant’s designee receives monthly reports stating the volume

    of patients treated at the ER who are subsequently transferred to another Defendant

    campus. (53:5-54:9) Pursuant to Rule 30(b)(6), Defendant must present a witness prepared

    to answer questions regarding the document, as well as what information is (or can be)

    tracked. A 30(b)(6) witness is required to be educated on the topic, not simply identify

    other witnesses who may have knowledge.

            Overhead Expenses – Defendant testified that the Income Statements produced are

    not an accurate depiction of its financial performance without an allocation of shared

    overhead expenses. (16:6-20) Defendant produced an allocation to the ER facility of

    expenses incurred at the South Region of the Central Florida Division level (AHS-

    OVIEDO_ER_000015, “Oviedo Operating Income Statements, FY 2019-July YTD 2020”;



                                                2
Case 6:19-cv-01711-WWB-EJK Document 103 Filed 09/24/20 Page 3 of 5 PageID 1895

                                                           Case No.: 6:19-cv-01711-WWB-EJK



    Topics 38, 41), but no supporting detail, source, methodology or calculation of these

    figures. (19:1-21:21, 35:22-36:25) Nor could Defendant’s designee testify to those issues

    or even what categories Overhead encompassed. (Id.;17:25-18:7) If Defendant is going to

    deduct overhead expenses from its profits, Plaintiff is entitled to discovery regarding them,

    which was Mr. Ostarly unable to provide.

            Plaintiff requests that Defendant be compelled to produce a witness prepared to

    testify to those topics prior to Plaintiff’s expert deadline, its fees and costs associated with

    this motion and the second deposition and such other relief as the Court deems appropriate.

                                RULE 3.01(g) CERTIFICATION

            Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District

    of Florida, the undersigned has conferred with counsel for Defendant in good faith,

    including via telephone on September 23, 2020, and Defendant opposes the relief

    requested.


    Dated: September 24, 2020

                                                    Respectfully submitted,

                                                    /s/ Greg J. Weintraub
                                                    Martin B. Goldberg
                                                    Greg J. Weintraub
                                                    Emily L. Pincow
                                                    LASH & GOLDBERG, LLP
                                                    Miami Tower
                                                    100 SE 2nd Street, Suite 1200
                                                    Miami, FL 33131-2158
                                                    Phone: (305) 347-4040
                                                    Fax: (305) 347-4050
                                                    mgoldberg@lashgoldberg.com
                                                    gweintraub@lashgoldberg.com
                                                    epincow@lashgoldberg.com


                                                   3
Case 6:19-cv-01711-WWB-EJK Document 103 Filed 09/24/20 Page 4 of 5 PageID 1896

                                             Case No.: 6:19-cv-01711-WWB-EJK




                                      and


                                      Dennis D. Murrell*
                                      Elisabeth S. Gray*
                                      Brian McGraw*
                                      MIDDLETON REUTLINGER
                                      401 S. Fourth Street, Suite 2600
                                      Louisville, Kentucky 40202
                                      Phone: (502) 584-1135
                                      Fax: (502) 561-0442
                                      dmurrell@middletonlaw.com
                                      egray@middletonlaw.com
                                      bmcgraw@middletonlaw.com

                                      *pro hac vice

                                      Counsel for Plaintiff Oviedo Medical
                                      Medical Center, LLC




                                      4
Case 6:19-cv-01711-WWB-EJK Document 103 Filed 09/24/20 Page 5 of 5 PageID 1897

                                                      Case No.: 6:19-cv-01711-WWB-EJK



                               CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on September 24, 2020, the foregoing was
    filed with the Clerk of Court using the CM/ECF system which will send a notification to
    counsel of record:


                                               /s/ Greg J. Weintraub
                                                   Greg J. Weintraub




                                              5
